65 F.3d 188
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.AMERITEK, INC., Plaintiff-Appellant,v.CAROLINA LASERCUT CORP., Defendant-Appellee
No. 95-1342.
United States Court of Appeals, Federal Circuit.
Aug. 24, 1995.

Before LOURIE, Circuit Judge.
SUA SPONTE
ORDER
LOURIE, Circuit Judge.


1
Carolina Lasercut Corp. moves to stay the briefing schedule pending entry of judgment and of a final order disposing of Carolina Lasercut's motion for attorney fees.  Carolina Lasercut states that Ameritek, Inc. does not oppose.  The court questions sua sponte whether it has jurisdiction over this appeal.


2
On April 20, 1995, a jury returned a verdict in favor of Carolina Lasercut, finding that Ameritek's patent was invalid.  Carolina Lasercut moved for attorney fees pursuant to 35 U.S.C. Sec. 285.  Ameritek then appealed the jury verdict.  The district court granted Carolina Lasercut's motion for attorney fees, but has not yet entered a final judgment.


3
This court's jurisdiction is limited to final decisions.  See 28 U.S.C. Sec. 1295.  Because judgment on the jury verdict has not been entered by the district court, this court is without jurisdiction.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) The appeal is dismissed sua sponte.


6
(2) Carolina Lasercut's motion is denied as moot.


7
(3) If Ameritek appeals after a final judgment is entered in this case, no additional fees will be required.